DETAILED ACTION
This Office action is in response to the amendment filed on May 24, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Esposito fails to disclose “wherein the connector is arranged for parallel connection of the surge element” (Remarks, Pages 4-7), because the surge element 105 shown below in Fig. 2A of Applicant's disclosure is connected to the isolator functionality 104 in parallel with the output wire lines 112 such that the surge element can be connected and disconnected with the isolator without disrupting the connection of the isolator with the field elements (Remarks, Page 4). Examiner respectfully disagrees, since the claim language does not recites that the surge element can be connected and disconnected with the isolator without disrupting the connection of the isolator with the field elements; and Esposito discloses in Fig. 2 a barrier 

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erni (U.S. Pub. No. 2016/0226162 A1, (reference provided as part of the Information Disclosure Agreement (IDS)), hereinafter “Erni”) in view of Esposito De La Torella (U.S. Pub. No. 2011/0149527 A1, hereinafter “Esposito”).

In re claim 1, Erni discloses (Fig. 3A) an electronic isolator device (terminal block 300) arranged for receiving field wiring from a field element (the terminal block 300 receives the field wiring from a field device at the wire terminations points 306, Para. 0045), the electronic isolator device comprising: a connector (where the fuse 312 connects to the terminal block 300) configured to receive a surge element (fuse 312) for providing surge functionality to the electronic isolator device (the fuse 312 provides surge protection functionality to the terminal block 300, Para. 0022 and 0047), and to provide surge protection to the connectivity by way of 
Erni fails to disclose wherein the connector is arranged for parallel connection of the surge element with respect to the field wiring.
Esposito teaches (Fig. 2) a barrier device (21), wherein the connector (29) is arranged for parallel connection of the surge element (25) with respect to the field wiring (23, 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Erni wherein the connector is arranged for parallel connection of the surge element with respect to the field wiring, as disclosed in Esposito to provide intrinsic safety protection (Para. 0060).

In re claim 3, Erni discloses (Fig. 5) wherein the connector connects the surge element to the field wiring from within the device (Para. 0048-0049).

In re claim 4, Erni discloses further comprising an intrinsically safe isolator (Para. 0045-0049).

In re claim 5, Erni discloses (Fig. 3A) an electronic barrier device (terminal block 300) arranged for receiving field wiring from a field element (the terminal block 300 receives the field wiring from a field device at the wire terminations points 306, Para. 0045), the electronic barrier device comprising: a connector (where the fuse 312 connects to the terminal block 300) configured to receive a surge element for providing surge functionality to the electronic barrier 
Erni fails to disclose wherein the connector is arranged for parallel connection of the surge element with respect to the field wiring.
Esposito teaches (Fig. 2) a barrier device (21), wherein the connector (29) is arranged for parallel connection of the surge element (25) with respect to the field wiring (23, 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Erni wherein the connector is arranged for parallel connection of the surge element with respect to the field wiring, as disclosed in Esposito to provide intrinsic safety protection (Para. 0060).

In re claim 7, Erni discloses (Fig. 3A) wherein the connector is configured to provide visual indication of the electronic barrier device protected by the surge element when the surge element is received by the electronic barrier device (Para. 0045-0047).

In re claim 8, Erni discloses (Fig. 3A) wherein the connector is configured to connect to the surge element by way of a press-fit connection (Para. 0045-0047).

In re claim 9, Erni discloses (Fig. 3A) wherein the connector is configured to connect to the surge element by way of a male/female connection arrangement (Para. 0045-0047). 

In re claim 10, Erni discloses wherein the connector is configured to connect to the surge element by way of a threaded connection (Para. 0045-0047).

In re claim 11, Erni discloses (Fig. 3A) wherein the connector is configured to locate the surge element at the point of connection of the electronic barrier device to field wiring (Para. 0045-0047).

In re claim 12, Erni discloses one or more additional electronic barrier devices to form an electronic system element (See Fig. 2, there’s a plurality of terminal blocks 300 in the electrical cabinet 122 forming an electrical system).

In re claim 13, Erni discloses an electronic functional device cabinet (See Fig. 2, the terminal block 300 is part of an electrical cabinet 122).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erni (U.S. Pub. No. 2016/0226162 A1, (reference provided as part of the Information Disclosure Agreement (IDS)), hereinafter “Erni”), in view of Esposito De La Torella (U.S. Pub. No. 2011/0149527 A1, hereinafter “Esposito”), and further in view of Lark (U.S. Pub. No. 2010/0067156 A1, hereinafter “Lark”).

In re claim 6, Erni fails to disclose a zener barrier device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Erni to include a zener barrier device, as disclosed in Lark to provide a new and improved electrical barrier for use between a power supply and electrical equipment used in a potentially explosive area (Para. 0006).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein the field wiring extends directly from the electronic isolator device” in combination with all other claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAFAEL O DE LEON DOMENECH/  Primary Examiner, Art Unit 2838